I concur. However, in my opinion, the following quotation from the case of Cooke v. Cooke, 67 Utah 371, 248 P. 83, 107, is decisive of this case on the issue discussed:
"The Nevada court thus having acquired jurisdiction of the cause, and the plaintiff having there entered a general appearance, or, if not, he, having been personally served with copies of the summons and the complaint, and thereby having actual knowledge of such proceeding, could have entered his appearance in the cause and pleaded to the merits denying the defendant's averments as to her residence in Nevada and that she was a fit and proper person to have the care and custody of the child, and as well there as here could have pleaded his Canadian and California judgment and all that he claimed for them in resisting the defendant's claim of custody of the child. But he failed to do so and now claims the right in this proceeding to litigate what he, if his contentions are tenable, could there have been litigated. We *Page 428 
think the Nevada judgment, except as it may be assailed on the ground of fraud or want of jurisdiction, neither of which is here done, is binding upon the plaintiff not only as to the dissolution of the marriage, but also as to the custody of the child, except as to subsequent changed conditions affecting in a substantial degree the interest and welfare of the child, but no such conditions are either alleged or proved."
See 160 A.L.R. 396 and annotation; and A.L.I. Restatement of the Law, Conflicts of Laws, Sec. 147, p. 212. I agree that the evidence presented by defendant does not show such a changed condition as would necessitate a change of custody from mother to father.
McDONOUGH, C.J., concurs in the result.